                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANDREW MCKINNON,

                 Plaintiff,

         v.                                              Case No. 17-cv-1360-JPG-RJD

 BIG MUDDY RIVER CORRECTIONAL
 CENTER, and DENNIS LARSON,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Dennis Larson’s appeal (Doc. 46) of

Magistrate Judge Reona J. Daly’s September 26, 2019, order (Doc. 45) denying Larson’s

September 25, 2019, motion for extension of time to file a dispositive motion (Doc. 44).

Plaintiff Andrew McKinnon has not responded to Larson’s appeal.

       In the appealed order, Magistrate Judge Daly found that Larson had not shown excusable

neglect or good cause for extension of the May 31, 2019, deadline for filing substantive

dispositive motions (i.e., not based on exhaustion of administrative remedies). She found that

there was sufficient time between the Court’s February 20, 2019, order granting his motion for

partial summary judgment based on exhaustion and the May 31, 2019, deadline either (1) to

conduct discovery and file a substantive summary judgment motion or (2) to request an

extension of the discovery and dispositive motion deadlines in light of McKinnon’s April 10,

2019, motion to reconsider the Court’s exhaustion decision. The Court denied McKinnon’s

motion to reconsider on May 21, 2019.

       In his appeal of Magistrate Judge Daly’s order, Larson notes that the scheduling and

discovery order (Doc. 44) stayed discovery on the merits until resolution of the exhaustion issue.
He claims that, although the Court ruled on the exhaustion issue on February 20, 2019, he

thought that the Court would sua sponte vacate the scheduling and discovery order since he only

had about two months left (until April 26, 2019) to conduct discovery and would sua sponte set

new final pretrial conference and trial dates because another judge had done so in her case. He

also concluded that, after seven weeks for merits discovery (between the Court’s exhaustion

ruling on February 20, 2019, and McKinnon’s motion for reconsideration on April 10, 2019), the

opportunity closed again upon McKinnon’s motion for reconsideration. He further assumed that

the failure of the Court to change the schedule was due to the Court’s normal busy docket.

       A district court reviewing a magistrate judge’s decision on nondispositive issues should

modify or set aside that decision if it is clearly erroneous or contrary to law. See Fed. R. Civ. P.

72(a); 28 U.S.C. § 636(b)(1)(A). The Court may also sua sponte reconsider any matter

determined by a magistrate judge. L.R. 73.1(a); Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d

752, 760 (7th Cir. 2009).

       The Court has reviewed Magistrate Judge Daly’s September 26, 2019, order and finds it

is not clearly erroneous or contrary to law. Furthermore, the Court sees no need to reconsider

sua sponte Magistrate Judge Daly’s order. The Court entered a clear scheduling and discovery

order, and unless that order is vacated or superseded, it governs. If Larson thought the Court

should have vacated or altered the order in light of the circumstance of the case, he was free to

ask the Court to do so. Additionally, Larson had a full seven weeks to conduct merits discovery

before the question should have even arisen how a motion for reconsideration might have

affected discovery; his assumption that it had an impact without seeking any clarification was

unreasonable. Finally, allowing an additional opportunity to file a dispositive motion at this


                                                 2
point would require rescheduling the trial of this nearly two-year-old case.

       For these reasons, the Court REJECTS Larson’s appeal (Doc. 46) and AFFIRMS

Magistrate Judge Daly’s September 26, 2019, order (Doc. 45) denying Larson’s September 25,

2019, motion for extension of time to file a dispositive motion (Doc. 44). This case remains on

the trial docket for February 24, 2020.

IT IS SO ORDERED.
DATED: October 31, 2019

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 3
